Citation Nr: 1203631	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin rash, claimed as rash on the left foot.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for an upper respiratory disorder, to include sinusitis and rhinitis.  

3.  Entitlement to service connection for obstructive sleep apnea, claimed as a sleep disorder.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to October 1985, and on active duty from August 2004 to September 2005, with service in the Southwest Asia theater of operations from September 2004 to August 2005.  The Veteran also has service with the Tennessee Army National Guard until his retirement in December 2005; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that after the final Supplemental Statement of the Case (SSOC) was issued in April 2009, the Veteran provided additional evidence, including recent VA treatment records.  His representative has provided a written waiver of initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).

The Board notes too that the Veteran need not submit new and material evidence to reopen a claim for service connection for obstructive sleep apnea.  While the RO denied the sleep apnea claim in a May 2006 rating decision, at the same time that the RO denied the service connection claims for skin rash and an upper respiratory disorder, the Veteran filed a Notice of Disagreement with the sleep apnea decision in November 2006, or within 12 months of the denial.  Thus, his claim for compensation for sleep apnea does not seek to overturn a final decision.  See 38 C.F.R. §§ 20.302, 20.1103 (2011) (noting that the RO's determination of a claim is a final decision if not appealed within one year of the RO's mailing of a notice of its determination to the claimant).  Therefore, his sleep apnea claim is not a new and material evidence claim as are his claims to reopen service connection for a skin rash disorder and for an upper respiratory disorder.  

The issues of service connection for obstructive sleep apnea and for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for skin rash as due to an undiagnosed illness; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file since the May 2006 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for skin rash, claimed as rash on the left foot, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.  

3.  In a May 2006 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for sinusitis; although properly notified of the denial, the Veteran failed to appeal this decision.  

4.  Evidence associated with the claims file since the May 2006 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for an upper respiratory disorder, to include sinusitis and rhinitis, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision that denied the Veteran's service connection claims for skin rash as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  As evidence received since the RO's May 2006 denial is not new and material, the criteria for reopening the Veteran's service connection claim for skin rash, claimed as rash on the left foot, are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

3.  The May 2006 RO rating decision that denied the Veteran's service connection claim for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

4.  As evidence received since the RO's May 2006 denial is not new and material, the criteria for reopening the Veteran's service connection claim for an upper respiratory disorder, to include sinusitis and rhinitis, are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2007 and July 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence of January 2007 and July 2007.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A review of the July 2007 VCAA notice letter shows the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for a skin rash and for an upper respiratory disorder.  This letter specifically defined new and material evidence.  The letter also advised the Veteran of why these claims were denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denials.  Accordingly, any deficiency regarding notice of the basis for a prior final denial of these claims, or what information or evidence is necessary to reopen the claims, is not prejudicial to the Veteran's claims in this instance.  Therefore, the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as VA medical records relevant to these issues have been obtained as well as a VA examination.  The Board notes that a new VA examination or medical opinion in connection with the claims sought to be reopened cannot be provided until such claims are successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

New and Material Evidence - Laws and Regulations 

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for a skin rash, claimed as rash on the left foot, and for an upper respiratory disorder, to include sinusitis and rhinitis, and that the evidence is otherwise sufficient to award service connection for each claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  


Skin Rash

A claim for service connection for a skin rash as due to an undiagnosed illness was previously considered and denied by the RO in a May 2006 rating decision.  The Veteran failed to perfect his appeal of this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in May 2006 finding that there was no evidence of a skin rash during the Veteran's last period of active service or during a VA examination in March 2006, several months after discharge.  The RO also found that no skin disability persisted for a period of six months.  

At the time of the May 2006 RO decision that denied service connection for a skin rash, the evidence of record consisted of service treatment records; VA treatment records dated from January 2006 to May 2006; VA examinations dated in March 2006; and written submissions from the Veteran. 

Service treatment records revealed that two months before his period of active duty the Veteran denied that he ever had any skin diseases on a June 2004 National Guard periodic examination's report of medical history.  However, it was noted on the report of examination that he had mild asymptomatic pes planus.  Two pre-deployment health assessments in August and September 2004, and his July 2005 post-deployment health assessment, indicated no referrals were warranted for further dermatologic evaluation.  

One January 2006 VA treatment record noted that the Veteran was positive for a skin rash.  Another record of the same date noted no rashes, lesions or ulcers but that the Veteran was given printed educational material on skin rashes.  A March 2006 VA medical record indicated that the Veteran reported that he had a skin rash on his left foot in 2004, apparently when he was called up for active duty, but said that the skin rash had gone away although he still had a burning sensation on his left foot.  Another record of the same date indicated that the Veteran complained of intermittent numbness of the dorsal aspect of the left foot since an injury to his back in service during the summer of 2005, but that no acute skin lesions were presently seen on the left foot.  

A March 2006 VA examination noted that the rash on the Veteran's foot was gone and no skin rash diagnosis was provided.  

On May 24, 2007, more than 12 months after being notified of the denial of his claim on May 18, 2006, the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for skin rash on the left foot.  Since the May 2006 RO decision the following evidence has been associated with the claims file: VA treatment records dated from January 2006 to October 2009; service personnel records; duplicate copies of service treatment records; private medical records from the East Wood Clinic dated in March 2007; VA examinations dated in August 2007, November 2007, February 2008, March 2008, May 2008, August 2008, February 2009, and March 2009; and copies of written submissions from the Veteran and his representative.  Much of this evidence pertained to the Veteran's other claims for compensation.  

The VA examinations received after May 2006 and associated with the claims file did not include any skin examination or examination of the foot.  

A June 2008 VA medical record noted the onset of dermatitis of the left foot, that the Veteran had been treated for this while on active duty, and that his primary complaint now was a burning sensation of the feet.  It was also noted that a foot fungus had been considered while he was on active duty and that a line of duty determination supported this narrative.  The examiner did not indicate that he reviewed the service treatment records or identified the date of the line of duty document.  The Board notes that no such line of duty determination is found in the claims file.  

A July 2008 VA medical record noted a rash and chronic irritation on the dorsum of the Veteran's foot.  The VA physician suspected a prior burn or exposure on the skin.  

An August 2008 VA medical record indicated that the Veteran denied itching, blisters, or any other rash to his foot and no active dermatitis was noted.  The Veteran reported that he initially noted two half size dollar dark patches to his dorsal foot in 2005 for one month or so but that any discoloration had disappeared.  The Veteran, however, did complain of an intermittent burning sensation.  

Thus, while the evidence received since May 2006 may be "new" in the sense that it was not previously of record, none of the evidence submitted since May 2006 is "material" for purposes of reopening the Veteran's claim for service connection for skin rash, claimed as rash on the left foot.  At the time of the May 2006 decision, there was evidence that the Veteran did not have a current skin rash.  New evidence shows a rash and chronic irritation on the dorsum of the left foot were noted in July 2008, but no rash and no active dermatitis were noted a month later in August 2008.  The Veteran does complain of an intermittent burning sensation, but pain, alone, is not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  None of the new medical evidence includes a competent medical diagnosis to the effect that the Veteran has a chronic skin rash on the left foot.  In the absence of such evidence, the Veteran's application to reopen his claim must fail.  

The Board notes that new evidence the Veteran has submitted to VA since May 2006 that relates to the treatment of his alleged skin rash of the left foot is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the prior final denial.  What the medical evidence was missing prior to the May 2006 decision, and what it continues to lack, is any competent medical diagnosis showing that the Veteran has a current skin rash disorder of the left foot.  

Therefore, the fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, it follows that, even with the low threshold established in Shade, a reasonable possibility of substantiating the claim has not been raised.  In sum, the evidence submitted since May 2006 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection for skin rash, claimed as rash on the left foot.  This claim cannot be reopened for these reasons.

Upper Respiratory Disorder

A claim for service connection for sinusitis was previously considered and denied by the RO in a May 2006 rating decision.  The Veteran failed to perfect his appeal of this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in May 2006 finding that there was no evidence of an active sinus disease during the Veteran's two periods of active duty or during a VA examination in March 2006, several months after discharge.  

At the time of the May 2006 RO decision that denied service connection for sinusitis, the evidence of record consisted of service treatment records; VA treatment records dated from January 2006 to May 2006; VA examinations dated in March 2006; and written submissions from the Veteran. 

Service treatment records revealed no complaints of, or treatment for, a respiratory disorder or allergies.  

Post-service, a January 2006 VA medical record noted that the Veteran had no known allergies.  

A March 2006 VA medical record indicated that the Veteran was taking chlorpheniramine maleate twice a day for allergies and should continue treatment for allergic rhinitis.  

A March 2006 VA examination noted that the Veteran reported sinus problems that developed in Iraq.  It was noted that he was placed on medications, apparently at a VA facility, and now his sinus problems were "doing fine."  Diagnosis was sinusitis, well-treated.  

On May 24, 2007, more than 12 months after being notified of the denial of his claim on May 18, 2006, the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.  Since the May 2006 RO decision the following evidence has been associated with the claims file: VA treatment records dated from January 2006 to October 2009; service personnel records; duplicate copies of service treatment records; private medical records from the East Wood Clinic dated in March 2007; VA examinations dated in August 2007, November 2007, February 2008, March 2008, May 2008, August 2008, February 2009, and March 2009; and copies of written submissions from the Veteran and his representative.  Much of this evidence pertained to the Veteran's other claims for compensation.  

The VA examinations received after May 2006 and associated with the claims file did not include any examination of the sinuses.  

An October 2006 VA sleep studies consultation noted that the Veteran had sinus problems and nasal congestion.  Another October 2006 VA medical record noted continued treatment for allergic rhinitis.  

An April 2007 VA medical record noted an assessment of allergic rhinitis and continued treatment for same with nasal spray.  

In a July 2007 signed statement the Veteran contended that his allergies began from his service overseas during his last period of active duty.  

An October 2008 VA medical record noted an impression of allergic rhinitis and that the Veteran was to resume a medication as part of a plan to alleviate the condition.  

An April 2009 VA sleep study record indicated that the Veteran complained of nasal congestion and was at times unable to breathe through his nose.  

A July 2009 CT scan of the Veteran's head showed no sinus abnormality.  

While the evidence received since May 2006 may be "new" in the sense that it was not previously of record, none of the evidence submitted since May 2006 is "material" for purposes of reopening the Veteran's claim for service connection for an upper respiratory disorder, to include sinusitis and rhinitis.  At the time of the May 2006 decision, there was evidence that the Veteran had been treated for allergic rhinitis as well as sinusitis.  Allergic rhinitis was noted in the medical evidence available to the RO before it issued its denial in May 2006.  New evidence continues to show treatment for allergic rhinitis, and the most recent evidence, a July 2009 CT scan, shows no evidence of any sinus abnormality.  In addition, there is no evidence that any current allergic rhinitis is related to service.  Essentially, the record contains the same evidence of an upper respiratory disorder that was shown before the May 2006 denial.  In the absence of new and material evidence, the Veteran's application to reopen his claim must fail.  

The Board notes that new evidence the Veteran has submitted to VA since May 2006 that relates to the treatment of his alleged upper respiratory disorder is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  

Therefore, even with the low threshold established in Shade, a reasonable possibility of substantiating the claim has not been raised.  In sum, the evidence submitted since May 2006 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.  This claim cannot be reopened for these reasons.

ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for skin rash, claimed as rash on the left foot, is denied.  

As new and material evidence has not been received, the request to reopen a service connection claim for an upper respiratory disorder, to include sinusitis and rhinitis, is denied.  


REMAND

Unfortunately, a remand is required for the two service connection claims remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  However, in this case, although the Veteran's November 2006 statement suggests he was involved in combat in Iraq, service personnel records associated with the claims file show receipt of the Bronze Star Medal for serving as the NCOIC, Petroleum and Water Branch, Coalition Forces Land Component Command Fusion Cell.  In that capacity, he oversaw the purging of bulk fuel vehicles and bulk petroleum and water distribution to thousands of coalition forces.  Although there is a notation that he served in an imminent danger area in Kuwait from September 2004 to August 2005, he denied involvement in direct combat in his July 2005 post-deployment health assessment.  His DD Form 214 also does not show receipt of decorations and medals showing participation in combat.  Therefore, for purposes of this appeal, the Veteran cannot be considered a combat veteran under the provisions of Section 1154(b).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Concerning the Veteran's claim for service connection for obstructive sleep apnea, the record contains medical evidence within months of his discharge in September 2005 (a February 2006 sleep study and a March 2006 VA examination) diagnosing sleep apnea, but the medical examiners failed to include a medical opinion as to whether this sleep disorder was more likely than not related to the Veteran's period of active duty.  For this reason, the Board finds that the March 2006 VA examination must be considered inadequate.  It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995).  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's current sleep apnea is related to service.  On remand, therefore, a VA examination and medical opinion should be obtained.  The VA examiner should opine on whether the Veteran's obstructive sleep apnea is more likely than not related to his period of active service from August 2004 to September 2005.  

Concerning the Veteran's claim for service connection for GERD, claimed as acid reflux, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 supporting the provision of a VA examination and medical opinion.  Post-service VA medical records document a current assessment of, and treatment for, GERD.  While service treatment records are silent as to any such complaints or treatment, the Veteran's written submissions suggest that he did not have GERD before his deployment to Kuwait in August 2004.  Further, medical evidence in the record shows that he complained of heartburn and was treated with conservative measures for GERD in January 2006, within months of his discharge from active duty in September 2005.  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should opine on whether the Veteran's GERD is more likely than not related to his period of active service from August 2004 to September 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who currently treat him for any obstructive sleep apnea or GERD disorders.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file, in particular any records of treatment or evaluation from the Memphis VA Medical Center, for the period since October 2009.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran or his representative, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any obstructive sleep apnea and GERD disorders.  The claims file, including a copy of this Remand, must be made available to each examiner for review.  All tests deemed necessary by each examiner should be undertaken.  Based on the examination and record review, the appropriate examiner should provide opinions as to the following:  

(a)  An appropriate examiner, following a review of the claims file and examination of the Veteran, shall offer an opinion as to whether the Veteran's obstructive sleep apnea is at least as likely as not (a 50 percent probability or greater) related to the Veteran's period of active service from August 2004 to September 2005.  In rendering this opinion, the examiner shall specifically consider the Veteran's statements that he did not have any sleep disorder before his deployment to Kuwait in 2004, even though such may not be documented in the service treatment records.  

(b)  An appropriate examiner, following a review of the claims file and examination of the Veteran, shall offer an opinion as to whether the Veteran suffers from any current gastroesophageal reflux disease (GERD) and, if so, whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's period of active service from August 2004 to September 2005.  In rendering this opinion, the examiner shall specifically consider the Veteran's statements that he did not have any reflux disorder before his deployment to Kuwait in 2004, even though such may not be documented in the service treatment records.  

Each examiner must discuss the rationale for his or her opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If a requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

3.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the two remaining claims on appeal.  When the development requested has been completed, these issues should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


